Citation Nr: 0916504	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty in the Navy from December 
1968 to September 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2009, and a transcript of the hearing is of record.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss that is 
causally related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in January 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the January 2005 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the Veteran was 
also informed in a March 2006 letter that a disability rating 
and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA hearing examination was 
conducted in April 2006.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue.  



The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing before the undersigned in January 2009.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2008).  


Analysis of the Claim

The Veteran seeks service connection for bilateral hearing 
loss due to exposure to acoustic trauma in service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that 
the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The Veteran's service records, to include his discharge (DD 
Form 214) show that his related civilian occupation was 
"water trans. occups."  The Veteran's service treatment 
records do not contain any findings of hearing loss.  His 
hearing on entrance examination in November 1968 showed pure 
tone thresholds at 500, 1000, 2000, and 4000 hertz of 1, 5, 
10, 10, 5 decibels in the right ear and of 25, 5, 5, 10, and 
15 decibels in the left ear.  Hearing on discharge audiologic 
examination in August 1970 showed pure tone thresholds at 
500, 1000, 2000, and 4000 hertz of 15, 10, 10, 15, and 10 
decibels in the right ear and of 15, 20, 15, 15, and 5 
decibels in the left ear.  Consequently, the Veteran's 
hearing at the relevant frequencies did not meet the VA 
definition of defective at service discharge.

The initial post-service medical evidence of hearing loss was 
not until private audiological evaluation in November 2004, 
which is over 34 years after service discharge.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  There are two audiological 
summaries on file from the same health care provider for 
November 2004 showing bilateral sensorineural hearing loss, 
one added to the file in November 2004 and the other added in 
December 2005.  The only difference between these summaries 
is that the later one adds the notation "sensorineural loss 
may be due to noise exposure."

According to a June 2005 statement from A.M.S., who was 
stationed with the Veteran in 1969 and 1970, the Veteran was 
exposed to acoustic trauma in service without required ear 
protection.

The Veteran complained on VA audiologic evaluation in April 
2006 of service exposure to acoustic trauma from aircraft; it 
was noted that ear protection was used.  He denied any 
civilian occupational or recreational noise exposure.  
Audiologic findings revealed bilateral high frequency 
sensorineural hearing loss, with pure tone thresholds at 500, 
1000, 2000, 3000, and 4000 hertz of 15, 15, 25, 60, and 65 
decibels in the right ear and of 15, 15, 25, 35, and 50 
decibels in the left ear.  Speech recognition abilities were 
noted to be excellent for both ears.  The audiologist said 
that, although there was a slight loss at 6000 hertz between 
entrance and discharge examinations, this was not a 
significant change.  Consequently, the audiologist concluded 
that it was less likely than not that the veteran's current 
hearing loss was related to military noise exposure.  

The Veteran testified in January 2009 that he complained of a 
hearing problem on discharge evaluation and that he was not 
exposed to acoustic trauma after service.  

Even if the Veteran was exposed to acoustic trauma in 
service, there is no postservice medical evidence of hearing 
loss until many years after discharge and there is no nexus 
evidence on file in favor of the claim, as required for a 
grant of service connection.  In fact, the only nexus opinion 
on file, the April 2006 VA evaluation by an audiologist, is 
against the claim.  Consequently, service connection for 
bilateral hearing loss is denied.  

Although there is a notation in the November 2004 private 
audiological evaluation that the Veteran's hearing loss may 
be due to noise exposure, this opinion does not tie the 
hearing loss specifically to service exposure to acoustic 
trauma.  Additionally, the use of the term "may" indicates 
only the possibility of a causal connection, rather than a 
probable connection.  38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); See also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the Veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship). 

According to Hensley v. Brown, 5 Vet.App. 155 (1993), the 
failure to meet the VA criteria for hearing loss at the time 
of a veteran's separation from active service is not 
necessarily a bar to service connection for hearing loss 
disability because a veteran may establish service connection 
for hearing loss disability by submitting evidence that he 
has current disability is related to service.  In this case, 
however, no medical evidence has been submitted to support 
the Veteran's claim.  The only nexus opinion is against the 
claim.  Consequently, Hensley does not warrant an allowance 
in this case.

Due consideration has been given to the written statements by 
and on behalf of the Veteran, including his testimony at the 
January 2009 personal hearing.  Although a lay person can 
provide competent evidence as to his or her observation, he 
or she cannot provide competent evidence to establish the 
etiology of any current diagnosis, to include whether hearing 
loss is causally related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  While the Veteran has contended that his 
hearing was not checked by a doctor or machine at service 
discharge, the Board notes that his August 1970 discharge 
Report of Medical Examination includes audiometry results at 
the relevant frequencies in each ear and that the form is 
signed by the Veteran. 

Because these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  


The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the Veteran's claim 
for service-connection for bilateral hearing loss, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


